Citation Nr: 0414547	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the October 27, 1994 rating decision to establish 
an effective date of March 9, 1990 for the grant of service 
connection for an acquired anxiety disorder was clear and 
unmistakable error (CUE).

2.  Whether the October 27, 1994 rating decision to establish 
an effective date of March 9, 1990, for the grant of a total 
disability evaluation based on individual unemployability 
(TDIU) was CUE.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, attorney at law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1982.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which determined there was no CUE 
in an October 27, 1994 rating decision that (pursuant to a 
September 1994 Board decision) granted service connection for 
an acquired anxiety disorder and granted a TDIU, each 
effective March 9, 1990.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran filed his original claim for service 
connection for an anxiety disorder on February 24, 1982; a 
Board decision in  February 1984 denied service connection on 
the basis of no service medical evidence of a psychiatric 
disorder; a 1994 Board decision granted service connection on 
the basis of additional service medical received which showed 
a psychiatric disorder; the October 27, 1994 RO rating 
action, which assigned an effective date of March 9, 1990, 
for the grant of service connection for an acquired anxiety 
disorder, was undebatably erroneous.

3.  The October 27, 1994 rating action, which assigned an 
effective date of March 9, 1990, for the grant of a TDIU, was 
not undebatably erroneous.


CONCLUSIONS OF LAW

1.  The October 27, 1994 rating decision, which assigned an 
effective date of March 9, 1990, for the grant of service 
connection for an acquired anxiety disorder, was the product 
of CUE; the correct effective date for the grant of service 
connection for an anxiety disorder is February 24, 1982.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.105(a), 
3.156(c) (2003).

2.  The October 27, 1994 rating decision, which assigned an 
effective date of March 9, 1990, for the grant of a TDIU, was 
not the product of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. §§ 3.105(a), 3.400(o) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that prior to the 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, was enacted.  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) that is effective August 29, 2001.  

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the Court of Appeals for Veterans Claims (Court) held that 
the VCAA was not applicable to motions alleging CUE in 
decisions of the Board.  More recently the Court concluded, 
in affirming a Board finding of no CUE in an RO decision, 
that the VCAA is not applicable to CUE matters.  Parker v. 
Principi, 15 Vet. App. 407 (2002).  Accordingly, the Board 
finds that the VCAA is not applicable to this claim as a 
matter of law.  

The veteran contends that the October 1994 rating decision 
granting service connection for an acquired anxiety disorder 
and a TDIU misapplied the relevant law when it assigned 
effective dates of March 9, 1990, and therefore was the 
product of CUE.  Regarding the acquired anxiety disability, 
the veteran argues that the effective date should be February 
1982, the date he originally claimed service connection for a 
psychiatric disability.  Regarding the TDIU claim, the 
veteran points out that he made earlier informal claims for a 
TDIU in September 1982, May 1984, September 1985 and November 
1988.    

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable"" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).

A determination of CUE must be based on the record and the 
law that existed at the time of the prior unappealed 
decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) 
(citing Russell, 3 Vet. App. at 314).

Whether the decision to establish an effective date of March 
9, 1990 for the
grant of service connection for an acquired anxiety disorder 
was CUE.

In the present case, the veteran originally filed a claim for 
service connection for a psychiatric disability in February 
1982.  A February 1984 Board decision denied entitlement to 
service connection for an acquired psychiatric disorder.  The 
Board acknowledged that a VA examination dated one month 
after the veteran's separation from active duty provided a 
history of a severe truck accident in Korea during the 
veteran's active duty, and a diagnosis of chronic anxiety 
disorder with depression.  However, the Board found that the 
only service medical records on file were negative for any 
findings relating to a psychiatric disorder or a history of 
any injury involving a truck.  

The RO received additional service medical records in May 
1989, which showed that the veteran was seen for evaluation 
for emotional problems and gave a history of injuries 
sustained in a truck accident in Korea.    

A September 1994 Board decision reopened the veteran's claim 
and granted service connection for an anxiety disorder.  It 
was noted that the additional evidence included service 
medical records, which showed that the veteran had been seen 
on multiple occasions for emotional problems.  The basis for 
the 1984 decision was that, although a chronic anxiety 
disorder was shown by VA psychiatric examination within weeks 
of service, and the only psychiatric history obtained at that 
time was the onset of psychiatric symptoms, including 
anxiety, during service after a truck accident, the veteran's 
psychiatric disorder did not have its origin during service, 
as there was no reference in available service medical 
records to complaints or findings of psychiatric pathology.  
The Basis for the Board's grant of service connection ten 
years later was the additional service medical records and 
the same 1982 VA psychiatric examination.  The only competent 
opinion of record linked the veteran's psychiatric disorder, 
demonstrated to be chronic and present within several weeks 
of service, to the newly received service medical records.  
The October 1994 RO rating decision implemented the Board's 
decision by assigning service connection, and a 50 percent 
evaluation, effective March 9, 1990, the date of receipt of 
the veteran's reopened claim.  

Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claim that the 
October 1994 rating decision assigning an effective date of 
March 9, 1990, for the grant of service connection for an 
anxiety disorder, was the product of CUE.  A review of the 
October 1994 rating decision shows that it misapplied the 
statutory and regulatory provisions extant at that time.  

The relevant regulation in effect at the time of the October 
1994 rating decision, 38 C.F.R. § 3.156(c), provided that 
where new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former disposition will be 
reconsidered.  This regulatory language contemplates that 
official service department records which presumably had been 
misplaced have been located and forwarded to VA.  Where such 
records clearly support the assignment of a rating over a 
part or the entire period of time, a retroactive evaluation 
will be assigned accordingly, except as it may be affected by 
the filing date of the original claim.  38 C.F.R. § 3.156(c) 
(1994).

Further, at the time of the 1994 decision, regulations 
provided that where new and material evidence consists of 
service department records (since it is considered these 
records were lost or misplaced) the effective date will be 
assigned to agree with the evaluation or date of receipt of 
the claim on which the prior evaluation was made, whichever 
is later, subject to rule on original claims filed within one 
year after separation from service.  On claims for direct 
service connection the effective date is the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (1994).

Correct application of these regulations results in an 
effective date of February 24, 1982, the date of receipt of 
the veteran's original claim.  Moreover, the Board finds that 
the error in the October 1994 RO decision is "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made."  
The Board's decisions of February 1984 and September 1994 
make it clear that the sole reason for the Board's 1984 
denial of service connection was the lack of supporting 
service medical records.  The Board's finding of CUE in the 
October 1994 RO decision assigning the effective date for the 
grant of service connection for an anxiety disorder is based 
on the record and law that existed at the time of the October 
1994 rating decision.  Damrel, 6 Vet. App. at 245.  As the 
original claim for service connection was received on 
February 24, 1982, the Board finds that this is the correct 
effective date.



Whether the decision to establish an effective date of March 
9, 1990,
for the grant of a TDIU was CUE.

In the present case, the record contains several items that 
the veteran has identified as informal claims for a TDIU.  A 
September 1982 letter from the veteran's congressman relates 
that the veteran said he could not find employment due to 
injuries of the feet, ankles, legs and back incurred in the 
in-service truck accident.  In a May 1984 letter, the veteran 
stated that he had been let go from employment due to poor 
performance related to his physical disabilities.  In 
September 1985 correspondence, the veteran stated that his 
low back problem prevented him from working.  During a 
November 1988 hearing in connection with a claim for service 
connection for a low back disability, the veteran stated that 
due to his physical limitation he had not worked in about one 
and one-half years.  

The relevant regulations in effect at the time of the October 
1994 rating decision provided that any communication or 
action indicating an intent to apply for one or more VA 
benefits may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (1994).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim that the October 1994 rating decision 
assigning an effective date of March 9, 1990 for the grant of 
a TDIU was the product of CUE.  

Turning to the first element of CUE, a review of the evidence 
of record at the time of the October 1994 rating decision 
shows that the correct facts, as they were known at the time, 
were before the adjudicator.  The veteran has not asserted 
otherwise.  Rather, the thrust of his claim is that the RO 
committed CUE by failing to correctly apply the statutory and 
regulatory provisions extant at that time.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The veteran filed his original claim for a TDIU on March 9, 
1990.  The Board finds no informal claim for a TDIU prior to 
that time.  None of the earlier communications identified 
TDIU as a benefit being sought.  While the instant decision 
grants an effective date of February 1982 for service 
connection for an anxiety disorder, the medical evidence 
received prior to March 1990 does not show that the veteran's 
service-connected disabilities, to include an anxiety 
disorder, along with his flat feet and left knee disability), 
undebatably precluded employment consistent with his 
education and employment background.  The March 1982 VA 
psychiatric examination report noted above shows that the 
veteran's psychiatric symptomatology was classified as mild.
 
As to the claim that there was CUE in the October 1994 RO 
rating decisions in not properly applying 38 C.F.R. 
§ 3.156(c) in assigning the effective date for the grant of a 
TDIU, the Board acknowledges that under the provisions of 
that regulation, VA must in some instances reconsider a 
former final decision when certain types of new and material 
evidence result in the reopening of a claim.  Unlike with the 
above claim for service connection, however, the Board does 
not agree that the circumstances of this issue present the 
sort of situation contemplated by 38 C.F.R. § 3.156(c).  The 
TDIU claim is not a situation where the veteran's claim was 
reopened and subsequently service connected on the basis of 
new evidence received from the service department.  Further, 
the veteran is seeking an effective date earlier than March 
9, 1990 for a 100 percent rating based upon individual 
unemployability.  He is not seeking an earlier effective date 
for the initial grant of service connection and assigned 
rating and an effective date prior to the day after discharge 
is not possible.  The veteran's March 1990 TDIU claim was 
clearly a claim for increase and not an attempt to reopen a 
previously denied claim.  A claim for an increased rating is 
a new claim, not a reopened claim.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994), citing Stanton v. Brown, 5 Vet. App. 
563, 565 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).

Consequently, the Board finds that the effective date in this 
case is governed by 38 C.F.R. § 3.400(o) (claims for 
increase) as opposed to 38 C.F.R. § 3.400(q)(2) (new and 
material evidence-service department records) and an 
effective date earlier than March 9, 1990 is not warranted. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The October 27, 1994 decision to establish an effective date 
of March 9, 1990 for the grant of service connection for an 
acquired anxiety disorder was CUE; the correct effective date 
for the grant of service connection for an anxiety disorder 
is February 24, 1982.  

The October 27, 1994 rating decision to establish an 
effective date of March 9, 1990, for the grant of a TDIU, was 
not the product of CUE, and thus the veteran's appeal of this 
claim is denied.  



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



